Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Meza on 6/13/2022.
The application has been amended as follows: 

1. (Currently Amended) A moisture sensor comprising: 
a first and a second electrode structure; 
a moisture-sensitive, dielectric layer element; and 
an insulation structure having a cutout having a sidewall region and a bottom region, 
wherein the moisture-sensitive, dielectric layer element is arranged in the cutout and at least partly fills the cutout, 
wherein the first electrode structure is arranged adjacent to a wall region of the cutout at least partly in the insulation structure, 
wherein the second electrode structure is arranged adjacent to the bottom region of the cutout at least partly in the insulation structure, 
wherein the first electrode structure is configured as a first common capacitor electrode and the second electrode structure is configured as a second common capacitor electrode of a measurement capacitor for capacitive moisture measurement, and 
wherein an upper surface of the first electrode structure, 

18 – 27. (Canceled)

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach or suggest a moisture sensor wherein an upper surface of the first electrode structure, the moisture-sensitive, dielectric layer element, and the insulation structure are coplanar, in combination with all other limitations of claim 1. 
Claims 2-17, definite and enabled by the specification, are allowed through a dependence on allowed claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN L YENINAS/Examiner, Art Unit 2868